—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Schulman, J.), rendered March 21, 1996, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly exercised its discretion in denying the defendant’s challenge to a prospective juror for cause because he expressed concern about his personal finances due to time missed from work. Upon being questioned, the juror gave no indication that he was unable or unwilling to follow the court’s instructions, or that he would have any difficulty rendering an impartial verdict based upon the evidence adduced at trial (see, e.g., People v Williams, 63 NY2d 882, 885; People v Blyden, 55 NY2d 73; People v Pagan, 191 AD2d 651, 652; see also, People v Holder, 204 AD2d 482; People v Dunkley, 189 AD2d 776, 777; CPL 270.20 [1] [b]). Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.